DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to arguments and amendments entered on April 7, 2022 for the patent application 16/860,117 originally filed on April 28, 2020. Claims 2, 3, 7, 9, 10, 12, and 14 are amended. Claims 1 and 11 are canceled. Claims 2-10 and 12-15 remain pending. The first office action of January 18, 2022 is fully incorporated by reference into this office action.

Response to Amendment
Applicant’s amendments to the claims have been noted by the Examiner.
The Applicant has amended claim 10 to correct a minor typographical error. Therefore the objection to claim 10 is withdrawn.
The Applicant’s amendments are sufficient to overcome the outstanding 35 USC 112 rejections. Therefore, the outstanding 35 USC 112 rejections are withdrawn.
The Applicant’s amendments are insufficient to overcome the outstanding 35 USC 102 and 35 USC 103 rejections, for the reasons set forth below.

Drawings
Regarding FIGS. 1 and 2, 37 CFR 1.84(a)(1), stated in part, normally requires black and white drawings. India ink, or its equivalent that secures solid black lines, must be used for drawings. In the present case, the drawings have very faint lines. Therefore, the failure to use solid black lines render FIGS. 1 and 2 from complying with 37 CFR 1.84(a)(1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, 7-10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Morinishi et al. (hereinafter “Morinishi,” US 2021/0048276) and Carter (US 2015/0018057)
Regarding claim 2 (Currently Amended), Morinishi discloses a firearm training system comprising: 
a) a device including a compass for measuring the position and angle of a firearm to which the device is attached (Morinishi [0022], “Orientation module 114 may be mounted on the weapon 110 and may include a position device and an orientation device. For example, the position device may include a precision GPS antenna and chip (such as GPS, GNSS, GPS-RTK, etc.) that is able to determine the position of the weapon 110 to within centimeters. The orientation device may include an inertial measurement unit (IMU) that enables the orientation module 114 to determine an orientation of the weapon 110, including azimuth, elevation, and canting angles. In some embodiments, the orientation module 114 may be affixed to a barrel of the weapon,” the orientation device is a device including a compass; also Morinishi [0021], “the weapon 110 may be in the form of a gun (rifle, hand gun, automated weapon, etc.)”); and 
b) a target spaced from the device and including images thereon at known locations, wherein the system does not include a beam-emitting device or a camera (Morinishi [0029], “The base station server 106 may determine a position and/or an orientation of one or more targets 102 at block 208. In some embodiments, the position and/or orientations of the targets 102 may be updated continuously and/or periodically to track the movement of each entity on the battlefield”; also note that Morinishi [0023] mentions a camera, “Each shooter 100 may also include an optical camera 116 (such as UV, IR, visible light, etc.) that may be used for targeting purposes and to calibrate the orientation module 114.” However, the camera described by Morinishi is optional and if used, is used for calibration).
Morinshi does not explicitly teach that the compass comprises: a) an accelerometer; and b) a magnetometer.
However, Carter discloses that the compass comprises: a) an accelerometer; and b) a magnetometer (Carter [0016], “The directional mechanism may be incorporated into the A-GPS device or be a separate component utilizing one or more accelerometers or a magnetometer to ascertain a direction of the aimed mobile phone”).
Carter is analogous to Morinishi, as both are drawn to the art of simulated shooting systems. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Morinishi, to include that the compass comprises: a) an accelerometer; and b) a magnetometer, as taught by Carter, in order to accurately determine the directional orientation of the aimed weapon (Carter [0016]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 3 (Currently Amended), Morinishi and Carter discloses that the device comprises a housing within which the compass is disposed (Morinishi [0040], “orientation module 114 includes a body 500 that houses the internal components of the orientation module 114”).
Regarding claim 4 (Original), Morinishi and Carter discloses that the housing is releasably attachable to the firearm (Morinishi [0040], “the orientation module 114 may be designed to be affixed to an exterior of the weapon 110, such as on the stock or barrel of the weapon 110”).
Regarding claim 7 (Currently Amended), Morinishi does not explicitly teach every limitation of that the device further comprises: a) a central processing unit (CPU) operably connected to and configured to receive data from the accelerometer and the magnetometer; and b) an electronic storage unit operably connected to the CPU and containing operation instructions for the CPU.
Morinishi does teach a CPU and an electronic storage unit (Morinishi [0027], “one or more steps may be performed by a processor of the shooter 100 (such as on the weapon 110, orientation module 114, optical camera 116, and/or hub 124)”; also Morinishi [0045], “The computer system 600 also can comprise software elements, shown as being currently located within the working memory 635… implemented as code and/or instructions executable by a computer (and/or a processor within a computer)”). However, Morinishi does not disclose an accelerometer and a magnetometer.
Carter discloses an accelerometer and a magnetometer (Carter [0016], “The directional mechanism may be incorporated into the A-GPS device or be a separate component utilizing one or more accelerometers or a magnetometer to ascertain a direction of the aimed mobile phone”).
Carter is analogous to Morinishi, as both are drawn to the art of simulated shooting systems. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Morinishi, to include an accelerometer and a magnetometer, as taught by Carter, in order to accurately determine the directional orientation of the aimed weapon (Carter [0016]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 8 (Original), Morinishi and Carter discloses that the device further comprises a wireless transceiver operably connected to the CPU to send and receive data to and from the device (Morinishi [0024], “The hub 124 may communicate directly with the various components of the shooter 100, oftentimes over a wireless personal area network (WPAN), such as Bluetooth Low Energy (LE), which enables the communication of the equipment on the… orientation module 114”).
Regarding claim 9 (Currently Amended), Morinishi and Carter discloses a trigger sensor operably connected to the device and adapted to be connected to the firearm (Morinishi [0028], “an indication of a trigger pull may be received at the base station server 106”).
Regarding claim 10 (Currently Amended), Morinishi and Carter discloses a simulated firearm to which the device is attached (Morinishi [0008], “The instructions may further cause the at least one processor to determine a position and an orientation of a target and identify a ballistic path of a simulated projectile fired from the weapon device”).
Regarding claim 12 (Currently Amended), Morinishi discloses a method of providing firearm training, the method comprising the steps of: 
a) providing a device including a compass for measuring the position and angle of a firearm to which the device is attached and a target spaced from the device and including images thereon at known locations, wherein the system does not include a beam-emitting device or a camera (Morinishi [0022], “Orientation module 114 may be mounted on the weapon 110 and may include a position device and an orientation device. For example, the position device may include a precision GPS antenna and chip (such as GPS, GNSS, GPS-RTK, etc.) that is able to determine the position of the weapon 110 to within centimeters. The orientation device may include an inertial measurement unit (IMU) that enables the orientation module 114 to determine an orientation of the weapon 110, including azimuth, elevation, and canting angles. In some embodiments, the orientation module 114 may be affixed to a barrel of the weapon,” the orientation device is a device including a compass; also Morinishi [0021], “the weapon 110 may be in the form of a gun (rifle, hand gun, automated weapon, etc.)”; also Morinishi [0029], “The base station server 106 may determine a position and/or an orientation of one or more targets 102 at block 208. In some embodiments, the position and/or orientations of the targets 102 may be updated continuously and/or periodically to track the movement of each entity on the battlefield”; also note that Morinishi [0023] mentions a camera, “Each shooter 100 may also include an optical camera 116 (such as UV, IR, visible light, etc.) that may be used for targeting purposes and to calibrate the orientation module 114.” However, the camera described by Morinishi is optional and if used, is used for calibration); 
b) securing the device to a simulated firearm (Morinishi [0040], “the orientation module 114 may be designed to be affixed to an exterior of the weapon 110, such as on the stock or barrel of the weapon 110”); 
c) operating the simulated firearm to fire simulated rounds at the target and generate data from the compass (Morinishi Abstract, “receive an indication of a trigger pull from a weapon device and receive a data packet from the weapon device. The data packet may include an orientation of the weapon device and a position of the weapon device. The instructions further cause the processor to determine a position and an orientation of a target and identify a ballistic path of a simulated projectile fired from the weapon device.”); and 
d) analyzing data from the compass on the simulated firearm to determine the accuracy of the simulated rounds (Morinishi Abstract, “The instructions further cause the processor to determine a ballistic outcome by identifying whether the ballistic path intersects with the position of the target.”).
Morinishi does not explicitly teach every limitation of that the compass includes an accelerometer and a magnetometer and wherein the step of analyzing the data comprises determining the position of the firearm relative to the target using data from the accelerometer and the magnetometer.
Morinishi does disclose analyzing the data comprising determining the position of the firearm relative to the target using data from a compass (Morinishi Abstract, “receive an indication of a trigger pull from a weapon device and receive a data packet from the weapon device. The data packet may include an orientation of the weapon device and a position of the weapon device”). However, Morinishi does not disclose that the compass includes an accelerometer and a magnetometer.
Carter discloses an accelerometer and a magnetometer (Carter [0016], “The directional mechanism may be incorporated into the A-GPS device or be a separate component utilizing one or more accelerometers or a magnetometer to ascertain a direction of the aimed mobile phone”).
Carter is analogous to Morinishi, as both are drawn to the art of simulated shooting systems. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Morinishi, to include an accelerometer and a magnetometer, as taught by Carter, in order to accurately determine the directional orientation of the aimed weapon (Carter [0016]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 13 (Original), Morinishi and Carter discloses that the device includes a CPU and the step of determining the position of the firearm relative to the target is performed in the CPU (Morinishi [0027], “one or more steps may be performed by a processor of the shooter 100 (such as on the weapon 110, orientation module 114, optical camera 116, and/or hub 124)”; also Morinishi [0045], “The computer system 600 also can comprise software elements, shown as being currently located within the working memory 635… implemented as code and/or instructions executable by a computer (and/or a processor within a computer);”).
Regarding claim 14 (Currently Amended), Morinishi and Carter discloses that device includes a wireless transceiver operably connected to the CPU and wherein the method further comprises the step of transmitting the data from the device to a remote computing device for analysis (Morinishi [0024], “The hub 124 may communicate directly with the various components of the shooter 100, oftentimes over a wireless personal area network (WPAN), such as Bluetooth Low Energy (LE), which enables the communication of the equipment on the… orientation module 114”).
Regarding claim 15 (Original), Morinishi and Carter discloses that the device includes a trigger sensor operably connected to the CPU and wherein the step of operating the firearm comprises the step of depressing a trigger on the simulated firearm to activate the trigger sensor and initiate the CPU receiving data from the accelerometer and magnetometer (Morinishi [0028], “an indication of a trigger pull may be received at the base station server 106”).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Morinishi, Carter, and Baxter et al. (hereinafter “Baxter,” US 10,712,116).
Regarding claim 5 (Original), Morinishi and Carter does not explicitly teach that the housing is releasably attached to a bracket securable to the firearm.
Morinishi does teach that the housing is attached to the firearm, but does not specify how it is mounted (Morinishi [0022], “Orientation module 114 may be mounted on the weapon 110… orientation module 114 may be affixed to a barrel of the weapon”).
However, Baxter discloses that the housing is releasably attached to a bracket securable to the firearm (Baxter col. 1 line 62 through col. 2 line 7, “a training system for use on a firearm, firearm simulator, or a firearm replica having a firearm body. The system includes a device used as an attachment that may be installed on the firearm body at an attachment location such as a picatinny rail, on a mounting bracket, on a barrel, receiver, stock, forearm or other attachment location.”).
Baxter is analogous to Morinishi and Carter, as both are drawn to the art of firearms training devices. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Morinishi and Carter, to include that the housing is releasably attached to a bracket securable to the firearm, as taught by Baxter, in order to apply a known firearm mounting technique to a known firearm ready for improvement to yield predictable results. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Morinishi, Carter, and Brockel (US 2019/0063882).
Regarding claim 6 (Original), Morinishi and Carter does not explicitly teach that the housing includes a strap releasably engageable with the firearm.
Morinishi does teach that the housing is attached to the firearm, but does not specify how it is mounted (Morinishi [0022], “Orientation module 114 may be mounted on the weapon 110… orientation module 114 may be affixed to a barrel of the weapon”).
However, Brockel discloses that the housing includes a strap releasably engageable with the firearm (Brockel Fig. 1 and [0030], “a round counter 7 attached to the shooter's 1 firearm 6… the firearm round counter 7 could be mounted using a strap, adhesive, or a clamping device that uses friction to hold it to the barrel, barrel shroud, handle, grip, butt stock, or any other part of the firearm 6.”).
Brockel is analogous to Morinishi and Carter, as both are drawn to the art of firearms training devices. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Morinishi and Carter, to include that the housing includes a strap releasably engageable with the firearm, as taught by Brockel, in order to apply a known firearm mounting technique to a known firearm ready for improvement to yield predictable results. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Response to Arguments
The Applicant’s arguments filed on April 7, 2022 are fully considered, but are not persuasive.  

The Applicant respectfully argues that “while the Examiner states that the optical camera 116 in Morinishi is an optional component of the system, in paragraph [0037] Morinishi states that ‘once calibrated, the weapon may remain highly accurate for several hours.’ Thus, because the weapon 100 including the optical camera 116 is not disclosed as being a disposable device, the calibration of the system including the weapon 100 is a required feature of the system including the weapon 100. As such, the optical camera 116 is not an optional component as calibration of the system and weapon 100 including the optical camera 116 is necessary to maintain the accuracy of the system. Therefore, as the optical camera 116 is a required component of the system in Morinishi, Morinishi does include a camera, as specifically excluded form the scope of claim 2.”
The Examiner respectfully disagrees.
The instant invention aims to avoid the use of beams or actual projectiles in order to avoid a number of shortcomings. As the instant specification explains, in order to employ a beam-based firearm training system, cameras must be used to capture the beams to confirm if a target was hit. Instant specification page 2 lines 18-28 disclose, “The point of contact of the beam with the target as determined by a camera capturing the contact of the beam with the target provides the indication of the accuracy of the simulated shot fired from the firearm. While these types of devices and systems enable the individual to fire a simulated projectile without actually firing the firearm, they have a number of shortcomings.”
The cited prior art reference Morinishi also describes the shortcomings of using beam- (or laser-) based firearm training systems in paragraph [0002], “laser-based systems fail to accurately simulate live rounds, as lasers do not mimic real-life ballistic effects, such as bullet drop, wind effects, canting effects, etc. Additionally, lasers may fail to penetrate fog or even thin objects such as paper or bushes that may provide visual cover but would not offer protection against a live round. Moreover, due to the generally linear/conical paths of lasers, lasers are not suitable for simulating artillery weapons.” Morinishi then describes a “laserless training architecture” that is very similar, if not the same, as the one described by the instant claims.
While Morinishi does describe the use of cameras, the language of the disclosure suggests that the use of cameras is optional. For example, Morinishi [0027] states that “Some or all of process 200 may be performed at the base station server,” “one or more steps may be performed by a processor of the shooter 100 (such as on the weapon 110, orientation module 114, optical camera 116, and/or hub 124),” and “Process 200 may optionally begin at block 202 by calibrating the orientation module.”
In Morinishi, cameras are only used for calibrating the system by determining the initial position of the firearm in relation to the environment. Morinishi only uses the calibration process to determine the initial position of the firearm, as shown in FIG. 2 and described in paragraph [0027], “The calibration process may involve using known locations of various objects detected by the weapon 110 (such as by using the optical sensor 116) to correct or otherwise calibrate the position and orientation measurements of the orientation module 114. An example of a calibration process will be described in greater detail with respect to FIG. 3 below. The calibration may be performed by a unit carried by the shooter 100, such as the weapon 110, orientation module 114, optical camera 116, and/or hub 124, and/or by the base station server 106. For example, corrections made to measurements of the orientation module 114 may be used by the base station server 106 to correct orientation measurement received from the orientation module 114 and/or the corrections may be provided to the orientation module 114 (typically via the hub 124), which may make the calibration corrections prior to providing any measurements to the base station server 106.” If a camera is used, it is not used to intercept a beam or laser from the firearm.
The Examiner notes that it is unclear from Applicant’s claims and disclosure how the initial position of the firearm is attained. An exact position cannot be obtained with only accelerometer and magnetometer data in the absence of an initial position. That said, Morinishi only makes use of a camera for determination of an initial position. Otherwise, Morinishi’s firearm training system does not use a camera and is beamless, just like the firearm training system claimed in the instant invention.
It appears that the use of a camera in Morinishi’s system is optional, as discussed above. Moreover, when the camera is included in Morinishi’s system, the reasons for its inclusion are completely unrelated to the instant disclosure’s reasons for excluding a camera. Morinishi’s system does not need a camera to operate in the same way as the system of the instant invention. For example, instead of attaining the initial position of the firearm using a camera, the initial position may be hard-coded into the system, or it may be attained via GPS, among other known methods.

The Applicant further respectfully argues that “Carter discloses the use of either one or more accelerometers or a magnetometer but does so with in the exclusive context of the accelerometer and the magnetometer being only alternatives to one another, and not being used in combination with one another. As such, Carter does not show, disclose or suggest the combination of an accelerometer and a magnetometer within the compass as required by claims 2 and 12.”
The Examiner respectfully disagrees.
Carter [0016] states, “FIG. 2 is a simplified block diagram of the components of a mobile phone in one embodiment of the present invention. The mobile phone 16 includes a processor 20, a transmitter/receiver 22, an Assisted Global Positioning System (A-GPS) device 24, a directional mechanism 26 for determining a directional orientation of an aimed mobile phone, and an optional camera 28. The directional mechanism may be incorporated into the A-GPS device or be a separate component utilizing one or more accelerometers or a magnetometer to ascertain a direction of the aimed mobile phone. The processor 20 may be any computing device and incorporate the use of a software application,, mobile application (e.g., "app") to accomplish the functions of the present invention.” (emphasis added).
The language “one or more accelerometers or a magnetometer” can reasonably be interpreted as including accelerometers with a magnetometer because of the “one or more” language. It does not make sense to have more than one accelerometer or more than one magnetometer in Carter’s system, but not use both an accelerometer with a magnetometer together.
Furthermore, looking at Carter’s disclosure as a whole, it is clear that it uses modern mobile phones that ubiquitously include both an accelerometer and a magnetometer. For example, Carter FIG. 4 shows an Apple iPhone 5 mobile phone used as part of the simulated shooting system. The Apple iPhone 5 was released in 2012 and its technical specifications list a 3-axis accelerometer and a magnetometer (digital compass) as features.
Therefore, Carter does disclose a simulated shooting system including both an accelerometer and a magnetometer.

Therefore, the outstanding prior art rejections under 35 USC 102 and 35 USC 103 are maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Northrup et al. (US 2016/0169627) System and method for marksmanship training
Rosenberg (US 2007/0190494) Multiplayer gaming using GPS-enabled portable gaming devices
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SA/               Examiner, Art Unit 3715              

/Robert P Bullington, Esq./               Primary Examiner, Art Unit 3715